VENTERS, J.,
DISSENTS:
The first line of the majority’s “Conclusion” reads like a formal indictment of Respondent Judge Eckerie: “Without conducting a review of the evidence of record as outlined in Rodgers, the Respondent scheduled an evidentiary hearing with the intent of having the victim(s) and witnesses testify under oath about the incidents which resulted in the first-degree assault and wanton endangerment charges.” "While Judge Eckerie may be guilty of “scheduling a hearing with intent to hear testimony,” I do not accept the majority’s conclusion that her conduct was “clearly erroneous.” I do not believe that her conduct threatens the orderly administration of justice in the Commonwealth, and therefore, I respectfully dissent.
Rodgers does not clearly condemn the process that Judge Eckerie was trying to follow so her effort to do so cannot fairly be characterized as “clearly erroneous.” I do not believe it is erroneous at all. Contrary to the Majority’s suggestion, the Rodgers opinion does not go so far as to categorically bar a trial judge from conducting an evidentiary hearing when she believes that a hearing is the fairest and most efficient way to address the issue. Although Rodgers affords the Commonwealth the opportunity to establish probable cause based solely upon information found in the documentary record, and it makes clear that the defendant (and presumably the Commonwealth as well) has no absolute right to an evidentiary hearing with testimony from live witnesses, Rodgers does not strip away the 'trial court’s discretion to hear testimony of real witnesses in lieu of reading untested, uncorroborated documents and looking at pictures.
I respectfully submit that the majority grossly overstates the perils facing the orderly administration of justice if we allow trial judges to resolve the threshold probable cause question of self-defense immunity by actually hearing testimony of live witnesses. For decades, now even centuries, our trial courts have held examining trials, preliminary hearings, suppression hearings — all sorts of pre-trial hearings that require the testimony of live witnesses. Far from being a substantial interference with the orderly administration of justice, these hearings are an integral part of the orderly administration of justice.
Despite the prevalence of such hearings, the administration of justice is not beset with rogue judges converting pretrial hearings into the “mini-trials” feared by the majority. The judicial waters are not littered with the wreckage of litigants or causes destroyed by the excesses of pre-trial hearings. We have no history to suggest that trial judges will not responsibly perform their duties without the restraints imposed by our micro-management. Given the gravity of the self-defense immunity issue, I find it strange indeed that we would even attempt to impose such restraints. There is simply no rational basis for the majority’s concern that without the fetters we now attach, the administration of justice will be threatened. Moreover, the restraint now imposed by this Court upon the trial court’s discretion undermines the statute we claim to be enforcing because it sends the message that, to this Court, the probable cause determination for self-defense immunity is not worth the trouble of conducting a real hearing.
More specifically, and contrary to the majority’s view, the factual record reveals *729no indication that Judge Eckerle was forcing the issue into a “mini-trial.” Judge Eckerle did not order the parties to present live witnesses. After hearing arguments from both sides about how to proceed, she announced her determination that an evidentiary hearing was appropriate. She set a date for the hearing and declined to review the video exhibit and the unsworn documents in the record until the hearing. She then asked counsel what witnesses the lawyers expected to present. The prosecutor said none; the defense counsel said he would present two witnesses — hardly a “mini-trial.” There was no indication that either of the two witnesses would be unduly stressed or abused by testifying; and if they were, the remedy of a protective order would always be available. The Commonwealth did not complain that its case would be damaged or even inconvenienced by the procedure Judge Eckerle decided to employ.
There is no legitimate basis for the issuance of a writ. Judge Eckerle is not behaving erroneously; she is acting within her jurisdiction; and, her conduct poses no threat to the orderly administration of justice- This dispute is nothing but a tempest in a teapot.
Cunningham, J., joins.